 

Exhibit 10.45

 

LIFE INSURANCE

 

ENDORSEMENT METHOD SPLIT DOLLAR

 

PLAN AGREEMENT

 



Insurers: NYL; GWL; Ohio Nat’l; John Hancock; Midland Nat’l     Policy Number(s)
77253553; 85270632; C 6952609; EL 09727320; 695015     Bank: Community Bank of
Tri County     Insured: William Pasenelli     Relationship of Insured to Bank:
Executive



 

The respective rights and duties of the Bank and the Insured in the above
referenced policy shall be pursuant to the terms set forth below:

 

I. DEFINITIONS

 

Refer to the policy contract for the definition of all terms in this Agreement
other than the following:

 

“Normal Retirement” shall be defined to mean the Insured remains employed by the
Bank until at least age 65.

 

II. POLICY TITLE AND OWNERSHIP

 

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.

 

  1

 

 

III.       BENEFICIARY DESIGNATION RIGHTS

 

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in the Agreement.

 

IV.        PREMIUM PAYMENT METHOD

 

The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.

 

V.         TAX TREATMENT

 

It is agreed by and between the parties hereto that, because the arrangement
established pursuant to this Agreement provides only death benefits by use of a
Bank-owned policy, it is properly reportable and taxable, for income and payroll
tax purposes, under the “economic benefit” regime of the IRS’s 2003 final split
dollar regulations, and it should not be considered a nonqualified deferred
compensation plan subject to the restrictions of section 409A of the Internal
Revenue Code. Accordingly, annually the Insured will receive a taxable benefit
equal to the assumed cost of insurance as required by the Internal Revenue
Service. The Bank (or its administrator) will report to the Insured the amount
of imputed income each year on Form W-2 or its equivalent. No further amounts
are reportable in respect of this Agreement.

 

VI.      DIVISION OF DEATH PROCEEDS

 

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:

 

  A. Should the Insured be employed by the Bank at the time of death, the
Insured’s beneficiary (ies), designated in accordance with Paragraph III, shall
be entitled to an amount equal to the lesser of $500,000 or the net amount at
risk insurance portion of the proceeds. The net amount at risk portion is the
total proceeds less the cash value of the policy.         B. The Bank shall be
entitled to the remainder of such proceeds.         C. The Bank and the Insured
(or assignees) shall share in any interest due on the death proceeds on a pro
rata basis as the proceeds due each respectively bears to the total proceeds,
excluding any such interest.

 

  2

 

 

VII.DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

 

The Bank shall at all times be entitled to the policy’s entire cash value, as
that term is defined in the policy contract, less any policy loans and unpaid
interest or cash withdrawals previously incurred by the Bank and any applicable
surrender charges. Such cash value shall be determined as of the date of
surrender or death as the case may be. Neither the Insured nor the Insured’s
assignee shall at any time have any interest in the policy’s cash value.

 

VIII.RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

 

In the event the policy involves an endowment or annuity element, the bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds of the commuted value of such
annuity benefits as the policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

 

IX.TERMINATION OF AGREEMENT

 

This Agreement shall terminate upon the occurrence of any one of the following:

 

A.The Insured shall leave the employment of the Bank voluntarily or
involuntarily at any time.

 

B.Surrender, lapse, or other termination of the Policy by the Bank.

 

Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option

to receive from the Bank an absolute assignment of the policy in consideration
of a cash payment to the Bank, whereupon this Agreement shall terminate. Such
cash payment referred to hereinabove shall be the greater of:

 

1.The cash value of the policy on the date of such assignment, as defined in
this Agreement; or

 

2.The amount of the premiums that have been paid by the Bank prior to the date
of such assignment.

 

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate, the Insured (or assignee) shall have no payment
obligation hereunder and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

 

  3

 

 

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein. Except as provided above, this
Agreement shall terminate upon distribution of the death benefit proceeds in
accordance with Paragraph VI above.

 

X.INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

XI.AGREEMENT BINDING UPON THE PARTIES

 

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

XII.ERISA PROVISIONS

 

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

A.Named Fiduciary and Plan Administrator:

 

The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be the Executive Committee of the Board of Trustees of
the Bank. As Named Fiduciary and Plan Administrator, the Bank shall be
responsible for the management, control, and administration of this Split Dollar
Plan as established herein. The Named Fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan, including
the employment of the advisors and the delegation of any ministerial duties to
qualified individuals.

 

B.Funding Policy:

 

The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.

 

C.Basis of Payment of Benefits:

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

  4

 

 

D.Claim Procedures:

 

Claim forms or claim information as to the subject policy can be obtained by
contacting The Pangburn Group at 800-634-3287. When the Named Fiduciary has a
claim which may be covered under the provisions described in the insurance
policy, they should contact the office named above, and they will either
complete a claim form and forward it to an authorized representative of the
Insurer or advise the named Fiduciary what further requirements are necessary.
The Insurer will evaluate and make a decision as to payment. If the claim is
payable, a benefit check will be issued in accordance with the terms of this
Agreement.

 

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
claim and wishes to contest such claim denial, they should contact the office
named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

 

XIII.GENDER

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

XIV.INSURANCE COMPANY NOT PARTY TO THIS AGREEMENT

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

 

XV.AMENDMENT OR REVOCATION

 

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.

 

XVI.EFFECTIVE DATE

 

The effective date of this Agreement shall be the 1st day of September 2010.

 



  5

 

 

SEVERABILITY AND INTERPRETATION

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable to law and enforced as amended.

 

XVII.APPLICABLE LAW

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Maryland, except to the extent preempted by federal law.

 

Executed at Waldorf, MD on the 15th day of march, 2011.

 

    Community Bank of TRI-County, Waldorf, MD       /s/ Laura M Hewitt   By: /s/
William J. Pasenelli Witness   Title             Witness    

 

  6

 

